Lumpkin, J.
1. The ease was not one depending wholly upon circumstantial evidence, and it furnished no ground for a new trial that the court failed to charge the law touching such evidence.
2. The charge which was given did not make it erroneous not to instruct, the jury fully on the subject mentioned.
3. The refusal to grant a continuance on the ground of the absence of one of the attorneys for the defendant furnished no cause of reversal, where the defendant testified and introduced evidence to show that he relied mainly on the attorney who was present and whom he had employed,, and that the absent attorney had been retained by members of his family, and failed to show a ground for such absence which -would require-the case to be postponed.
4. The evidence sustained the verdict.

Judgment affirmed.


All conew.